DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The prior art reference Jang et al. (U.S. PG Publication No. 2020/0236361) was used in previous Office Actions, however was not properly placed in the PTO-892 Form. This has been corrected in this Office Action, as the reference will now be properly placed.

Allowable Subject Matter
Claims 1, 3-8, 10-19, 21-25, 27-31 and 33 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Zhao et al. ["CE3-related: Unification of angular intraprediction for square and non-square blocks," JVET-L0279] and Chen et al. ["Algorithm description for Versatile Video Coding and Test Model 3 (VTM 3)," JVET-L1002-vlj) do not disclose, with respect to claim 1, method of decoding angular intra block mode data with weights applied in such a manner based on the aspect ratio giving specific modified reference samples for each of the weights being different as as per currently claimed, of which the examiner believes would not be obvious to one of ordinary skill in the art. Rather, Zhao and Chen disclose angular intra prediction, Chen further specifying position dependent intra prediction combination mode, to which the examiner believes would be applicable to non-square blocks given their teachings, however not to this specificity. The same reasoning applies to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483